DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chang, Ming Chieh on 1/30/2013.
The application has been amended as follows: 
Claim 1, line 3, “terminal,the” should be changed --terminal, the- -.
Claim 2, line 2, “1,wherein” should be changed --1, wherein--.
Claim 3, line 2, “the front end” should be changed --the front end portion- -.
Claim 4, line 2, “the front end of the conductive terminal” should be changed --the front end of the contact portion - -.
Claim 5, line 1, “whereinthe” should be changed --wherein the--.
Claim 6, lines 11-12, “the gap between the contact portion of the conductive terminal and the mating terminal” should be changed to -- a gap defined between the contact portion of the conductive terminal and the mating terminal,- -.
Claim 9, line 1, “whereinthe” should be changed --wherein the--.
Claim 11, line 3, “terminal,the” should be changed -- terminal, the - -.
Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6 and 11, the prior art does not disclose or suggest a terminal module comprising: a conductive terminal including: a plastic part is arranged at a front end portion at a front end of a contact portion of a mating end of a base so that a gap between the contact portion of the conductive terminal and a mating terminal is less than 0.1 mm after the conductive terminal is mated to the mating terminal, as required in combination with other limitations of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mundt et al. (US 20180198227), Yu (US 6540529), Vicamini et al. (US 20010039136), Nishiyama et al. (US 5167528) and Herrmann, Jr. et al. (US 4455056) discloses a terminal module similar to presently claimed invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831